Exhibit 10.1

EXECUTIVE RETIREMENT AGREEMENT

This EXECUTIVE RETIREMENT AGREEMENT (this “Agreement”) is entered into by CYS
Investments, Inc., a Maryland corporation (the “Company”), and Frances R. Spark,
an individual (the “Executive”), on February 10, 2016, to be effective on the
Effective Date (as defined below), in order to recite the agreed terms relative
to Executive’s decision to voluntarily retire from her employment with the
Company. Each of the Company and the Executive is referred to herein as a
“Party” and they collectively are referred to herein as the “Parties”.

WHEREAS, the Executive currently serves as the Chief Financial Officer and
Treasurer of the Company and has indicated her desire to voluntarily retire from
her employment with the Company; and

WHEREAS, in order to permit an orderly retirement and transfer of duties to her
successor, the Company and the Executive desire to establish the terms and
conditions of the Executive’s retirement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:

1. Retirement.

(a) The Executive hereby agrees that she will (i) continue to serve as the Chief
Financial Officer and Treasurer of the Company pursuant to her Employment
Agreement, dated as of September 1, 2011 (the “Employment Agreement”), from the
date hereof until the close of business on May 31, 2016, (ii) voluntarily resign
as Chief Financial Officer and Treasurer of the Company and any other offices
she holds with the Company and its subsidiaries on June 1, 2016 (the
“Resignation Date”), (iii) continue her employment with the Company from June 1,
2016 until February 28, 2017, and (iv) retire from all active employment with
the Company at the close of business on February 28, 2017 (the “Retirement
Date”). The period from the Resignation Date through and including the
Retirement Date is hereby referred to as the “Transition Period”.

(b) During the Transition Period, the Executive’s duties, responsibilities and
performance expectations shall be set by, and report to, the Company’s Chief
Executive Officer, and her employment shall be conditioned on her compliance
with all rules, policies, guidelines, and other standards of conduct applicable
to employees of the Company, including without limitation the Company’s Employee
Handbook, Insider Trading Policy, Regulation FD and Disclosure Policies,
Disclosure Controls and Procedures Policy, Related Persons Transaction Policy,
and Code of Business Conduct and Ethics.

2. Termination of Employment Agreement. Executive and the Company hereby agree
to terminate the Employment Agreement with such termination effective as of the
Resignation Date.

3. Compensation.

(a) From the date hereof until the close of business on the Retirement Date, the
Company will pay the Executive, and the Executive agrees to accept from the
Company, in payment for her services to the Company, the following amounts:



--------------------------------------------------------------------------------

(i) a base salary equal to a per annum amount of $500,000 (the “Base Salary”),
payable in equal monthly installments in accordance with the Company’s payroll
practices; and

(ii) the Executive will be eligible to receive a discretionary incentive
compensation bonus (the “2016 Bonus”) pursuant to the Company’s 2016 Incentive
Compensation Plan (the “2016 Plan”) of up to 150% of her Base Salary, subject to
the approval of the Compensation Committee with such 2016 Bonus paid in
accordance with the terms of the 2016 Plan; provided, however, that any such
2016 Bonus shall be payable all in cash.

(b) The Executive acknowledges and agrees that (i) for the period from
January 1, 2017 until the Retirement Date, the Executive will not be eligible to
receive an incentive compensation bonus under any incentive compensation plans
of the Company or other equity awards, and (ii) following the Retirement Date,
she will not be entitled to any compensation, bonuses, or other such sums from
the Company.

(c) The Executive expressly acknowledges and agrees that the Company’s agreement
to permit her to remain employed after the Resignation Date and, in turn, allow
her the opportunity to receive the Base Salary, an opportunity to earn the 2016
Bonus, employee benefits and continued vesting of her restricted stock awards
during the Transition Period constitutes sufficient and valuable consideration
for the release of claims and other promises and agreements she is providing and
agreeing to provide under this Agreement.

4. Fringe Benefits. From the date hereof until the close of business on the
Retirement Date, the Executive shall be entitled to (a) participate in any
benefit plans relating to life insurance, medical coverage or other employee
benefits available to other senior executive employees of the Company, subject
to any restrictions (including waiting periods) specified in such plans, and
(b) such number of weeks of paid vacation on a prorated basis consistent with
the number of weeks of paid vacation to which she was entitled during the fiscal
year ended December 31, 2015. The Executive understands and acknowledges that
the Company will not provide any of these or any other benefits (except as
required by applicable law) to the Executive after the Retirement Date.

5. Restricted Stock Awards. In exchange for the release of claims and other
promises provided by Executive in this Agreement, the Company has agreed that
any shares of restricted common stock granted pursuant to restricted stock award
agreements (the “Award Agreements”) by and between the Company and the Executive
will continue to vest and become nonforfeitable pursuant to the terms of the
applicable Award Agreements so long as the Executive is employed by the Company.
The Executive expressly acknowledges that the opportunity to have such shares of
restricted common stock vest constitutes sufficient and valuable consideration
for the release of claims and other promises and agreements the Executive is
providing under this Agreement.

6. Release and Waiver. In consideration of the Company’s agreement to continue
to provide the Executive with certain benefits through the Retirement Date,
including the vesting of the restricted common stock under the Award Agreements
pursuant to Section 5, and the other consideration provided in this Agreement,
the sufficiency of which is hereby acknowledged, the Executive, for herself, her
agents, personal representatives, heirs and assigns, hereby unconditionally
releases and forever discharges the Company and any and all of its subsidiaries,
as well as their respective current and former officers, directors, partners,
owners, employees, agents, representatives, financial advisors, predecessors and
successors, whether in their individual or representative capacities
(collectively, the “Released Parties”), from any and all liability of every kind
and nature whatsoever that Executive or anyone on her

 

2



--------------------------------------------------------------------------------

behalf or for her benefit has or might claim to have against the Released
Parties for any and all injuries, harm, damages (actual and punitive),
penalties, costs, losses, expenses, attorneys’ fees, and liabilities or other
detriment, if any, whatsoever and whenever incurred or suffered by Executive
arising out of, relating to, or in connection with any transaction or occurrence
which transpired on or before the date Executive executes this Agreement,
including claims related to the Executive’s employment with the Company;
provided, however, that this release shall not relate to any claims, demands,
suits, actions or causes of actions for breach or enforcement of this Agreement.
This release specifically includes, but is not limited to, a knowing and
voluntary waiver and release of all claims under the Age Discrimination in
Employment Act, as amended (“ADEA”), and the Employment Agreement, including the
termination of the Employment Agreement. The Executive acknowledges and
represents to the Company that neither she, nor any counsel representing the
Executive, has filed any charges, complaints, actions, or lawsuits, or commenced
any proceedings against the Company or its affiliates, in any court or before
any governmental agency. Notwithstanding anything herein to the contrary, this
release shall not impact or release any rights that the Executive may have under
the bylaws of the Company, indemnification agreements, applicable insurance
policies of the Company (including but not limited to the Company’s existing
director and officer liability insurance policy) and/or under applicable law to
indemnification with respect to liabilities, costs, losses and claims arising
from or related to the Executive’s service as an officer, director or employee
of the Company, any parent, subsidiary or affiliate of the Company, or any of
the Released Parties or any rights Executive has under the terms of any Company
employee benefit plans (as defined in Section 3(3) of Employee Income Security
Act of 1974, as amended).

7. Acknowledgment of Waiver of Claims under ADEA. The Executive understands and
acknowledges that she is waiving and releasing any rights she may have under the
ADEA, and that this waiver and release is knowing and voluntary. The Executive
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date she signs this Agreement.
The Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which the Executive
was already entitled. The Executive further understands and acknowledges that
she has been advised by this writing that: (a) she should consult with an
attorney prior to executing this Agreement; (b) she has twenty-one (21) days
within which to consider this Agreement; (c) she has seven (7) days following
her execution of this Agreement to revoke this Agreement (the “Revocation
Period”) by delivering written notification during the Revocation Period to the
Chief Executive Officer of the Company; and (d) this Agreement shall not be
effective until after the Revocation Period has expired (the “Effective Date”).
In the event the Executive chooses to sign this Agreement in less than the
21-day consideration period identified above, the Executive hereby acknowledges
that she has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement. Moreover, should the Executive exercise her right to
revoke this Agreement before expiration of the Revocation Period, the entire
Agreement shall become null and void, and neither she, nor the Company, will
have any rights or obligations under it. In the event that the Executive does
not exercise her right to revoke this Agreement during the Revocation Period,
this Agreement will become effective upon the expiration of the Revocation
Period (the “Effective Date”).

8. EEOC/MCAD Charges. This release prohibits the Executive from filing a lawsuit
concerning claims covered by this release but does not prohibit the Executive
from lodging a complaint with or participating in a proceeding before the Equal
Employment Opportunity Commission (the “EEOC”) or the Massachusetts Commission
Against Discrimination (“MCAD”) in connection with any claim she believes she
may have against the Released Parties. However, by executing this Agreement, the
Executive hereby waives the right to recover damages or injunctive relief in any
proceeding that the Executive may bring before the EEOC, MCAD or any state human
rights commission or in any proceeding brought by the EEOC, MCAD or any state
human rights commission on the Executive’s behalf.

 

3



--------------------------------------------------------------------------------

9. Accelerated Vesting of Restricted Common Stock; Separate Waiver and Release
of Claims. Subject to the other provisions of this Agreement, if the Executive
complies with this Agreement, if the Executive is employed by the Company on the
Retirement Date and resigns her employment on the Retirement Date, if the
Executive executes and returns to the Company a general waiver and release of
claims in the form attached hereto as Exhibit A (the “Release Agreement”) within
22 days after the Retirement Date, and if the Release Agreement becomes
effective and irrevocable pursuant to its terms, the Company will cause all
shares of restricted common stock granted pursuant to Award Agreements that have
not previously vested to vest and become nonforfeitable (the “Restricted Stock
Vesting”). The Executive acknowledges and understands that the Executive’s
entitlement to the Restricted Stock Vesting is contingent upon her execution and
delivery of a separate Release Agreement within 22 days after the Retirement
Date that becomes effective pursuant to its terms. The Restricted Stock Vesting
will occur upon the effective date of the separate Release Agreement. The
provisions of this subsection shall constitute an amendment to any existing
Award Agreement by and between the Company and the Executive as of the effective
date of the Release Agreement.

10. Termination upon a Change of Control. If Executive’s employment is
terminated by the Company or its successor other than for Cause (as defined
below) prior to the Retirement Date following the execution of an agreement
pursuant to which, or the completion of, a Change of Control (as defined in the
Employment Agreement) would occur if completed, then the Company, or its
successor, shall pay, and the Executive shall be entitled to receive, the
following amounts and benefits:

(a) Payment of Unpaid Base Salary and Performance Bonus. The Company shall pay
the Executive, in a single cash payment, any unpaid Base Salary and either
(i) the 2016 Bonus, if any, that was earned for the fiscal year ended
December 31, 2016 if the Executive’s termination of employment with the Company
occurs after December 31, 2016 but before the 2016 Bonus has been paid, or
(ii) the pro-rata 2016 Bonus that she would have been eligible to have received
but for the termination of her employment if the Executive’s termination of
employment with the Company occurs prior to December 31, 2016.

(b) Severance Payment. The Company shall pay the Executive an amount equal to
one (1) times the average of the Executive’s (i) Base Salary plus (ii) the
Performance Bonus (as defined in the Employment Agreement) earned during the
three (3) fiscal years immediately preceding the year in which the termination
of the Executive’s employment occurs. Fifty percent (50%) of this payment will
be paid by the later of (A) 30 days after the date the Executive’s employment is
terminated by the Company or its successor other than Cause or (B) five
(5) Business Days after the effectiveness of the Release Agreement. The
remaining fifty percent (50%) of this payment shall be paid on or before
March 15 of the year following the year in which the Executive’s employment is
terminated or, if sooner, in three (3) equal monthly installments beginning on
the first business day of the month following the month of such termination.

(c) Immediate Vesting of Restricted Stock Grants. The Company shall take all
appropriate action such that all shares subject to forfeiture under any Award
Agreement shall become fully vested, and no longer subject to forfeiture in
accordance with the terms of such Award Agreements. The provisions of this
subsection shall constitute an amendment to any existing Award Agreement by and
between the Company and the Executive as of the termination date of Executive’s
employment with the Company.

(d) Maximization of Payment in the Event of a Change of Control. The Company
shall make the payments and provide the benefits to be paid and provided under
this Agreement in the event of termination of employment following a Change of
Control; provided, however,

 

4



--------------------------------------------------------------------------------

that if all or any portion of the payments and benefits provided under this
Agreement, either alone or together with other payments and benefits which the
Executive receives or is then entitled to receive from the Company or otherwise,
would constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) (or a similar or
successor provision), the Company shall reduce such payments hereunder and such
other payments to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code (or a similar or
successor provision); but only if, by reason of such reduction, the net
after-tax benefit to the Executive shall exceed the net after-tax benefit if
such reduction were not made. The payments or benefits shall be reduced by first
reducing payment or benefits that are not subject to Section 409A of the Code
and thereafter, if necessary, reducing payments or benefits that are subject to
Section 409A of the Code in the manner and order determined by the Company. The
determination of whether the payments shall be reduced as provided in this
subsection and the amount of such reduction shall be made at the Company’s
expense by a public accounting firm retained by the Company at the time the
calculation is to be performed, or one selected by the Company from among the
four (4) largest public accounting firms in the United States (the “Accounting
Firm”). The Accounting Firm shall provide its determination, together with
detailed supporting calculations and documentation to the Company and the
Executive within 20 Business Days of the payment of the initial installment of
the amounts paid pursuant to this Section 10. The Executive may review these
calculations for a period of 20 days and may retain another accounting firm (at
his own expense) for such review and submit objections during such 20-day review
period.

(e) Continuation of Medical Benefits. In the event of a termination of
Executive’s employment covered by this Section 10, the Company shall reimburse
the Executive for the amount of premiums paid by the Executive to continue
coverage for the Executive and her eligible dependents under the Company’s
health plan during the period that the Executive and her eligible dependents are
eligible to participate in the Company’s health plan under the terms of the plan
and the insurance policy that insures the plan’s benefits, not to exceed 12
months after termination. If the Executive and her eligible dependents are
unable to continue participation in the Company’s health plan for at least 12
months after a termination covered by this Section 10, the Company shall
reimburse the Executive for the amount of premiums paid by the Executive to
continue coverage for the Executive and her eligible dependents under COBRA or
any similar state law for the period that such continuation coverage is
required.

(f) General Release. The obligations of the Company to make any payments to
Executive required under this Section 10 (except for the salary payment in
Section 10(a)(i)) will be conditioned on the execution and delivery by the
Company and the Executive of, and the effectiveness of, the Release Agreement.

11. Termination by the Company without Cause. If Executive is terminated without
Cause during the Transition Period in a situation other than as set forth in
Section 10, the Executive will be entitled to receive all of the unpaid
consideration and benefits pursuant to Sections 3 and 9 upon the execution and
delivery by the Company and the Executive of, and the effectiveness of, the
Release Agreement. For the avoidance of doubt, the Executive will be entitled to
the full amount of the 2016 Bonus that was, or would have been, earned but for
Executive’s termination, with such 2016 Bonus payable in a single cash payment
within five business days of the date of on which the 2016 Bonus is approved by
the Company’s Compensation Committee of the Board of Directors (the “Board”) and
the Board, less withholdings for applicable taxes.

 

5



--------------------------------------------------------------------------------

12. Termination by the Company for Cause.

(a) The Company, by action of the Board, may at any time during the Transition
Period terminate the Executive’s employment for Cause. For purposes of this
Agreement, “Cause” means (i) acts or omissions constituting gross or willful
misconduct on the part of the Executive in connection with the performance of
her duties to the Company, (ii) a material breach by the Executive of the terms
of this Agreement, (iii) the failure of the Executive to adhere to the lawful
directions of the Chief Executive Officer or the Board that are reasonably
consistent with the Executive’s duties, or (iv) the Executive’s conviction or
plea of guilty or nolo contendre for fraud, misappropriation or embezzlement in
connection with the assets of the Company, or to a felony. In the event that the
Company believes that the Executive has taken such an action, or omitted to take
such an action that constitutes Cause as defined by clause (i), (ii), or
(iii) above, it shall be a condition precedent to the Company’s right to
terminate the Executive’s employment for Cause that (1) the Company shall first
have given the Executive written notice (the “Cause Notice”) stating with
specificity the Company’s belief that the Agreement can be terminated for Cause
(the “asserted breach”) at least 30 days before a meeting (the “Determination
Meeting”) of the Board called to make such determination (the “Cause
Determination”), (2) at or prior to the Determination Meeting, the Executive and
her counsel shall be given the opportunity to answer the Company’s reasons for
termination for Cause and the existence of the asserted breach, at a hearing
and/or in writing (the “Opportunity to be Heard”); provided, any such written
response shall be delivered to the Chairman and the Lead Independent Director of
the Board, at least five (5) business days prior to the Determination Meeting,
and (3) before the Determination Meeting, if such asserted breach is capable of
cure or remedy, a period of 30 days from and after the giving of the Cause
Notice shall have elapsed without the Executive having effectively cured or
remedied such asserted breach to the reasonable satisfaction of the Board during
such 30-day period (unless such asserted breach is of the type that cannot be
cured or remedied within 30-days, in which case the period for remedy or cure
shall be extended for a reasonable time (not to exceed an additional 15 days),
provided the Executive has made and continues to make a diligent effort to
effect such remedy or cure).

(b) Upon the Company’s delivery of a Cause Notice to the Executive, the
Company’s obligations to pay the 2016 Bonus, or to permit the vesting of any
outstanding shares of restricted common stock under this Agreement shall cease
until the Cause Determination is made.

(c) If the Cause Notice is delivered on or after January 30, 2017, then the
Executive and the Company agree that the Opportunity to be Heard, the
Determination Meeting, and the Cause Determination shall be completed and made
on or before March 17, 2017.

(d) In the event that the Executive’s employment is not terminated for Cause
upon the Cause Determination, then the Executive shall retain all rights under
this Agreement and any compensation payable under this Agreement that she has
not received prior to the date of termination, including the 2016 Bonus and the
vesting of her shares of restricted common stock, and the Company’s obligations
to pay the 2016 Bonus, or to permit the vesting of any outstanding shares of
restricted common stock under this Agreement shall be reinstated.

(e) The Executive acknowledges and agrees that in the event she is terminated
for Cause, she will forfeit all rights under this Agreement and any compensation
payable under this Agreement that she has not received prior to the date of
termination, including the 2016 Bonus and the vesting of her shares of
restricted common stock.

 

6



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, in the event that Cause as defined in
Section 12(a)(iv) above has occurred, the Company may immediately upon such
occurrence terminate the Executive’s employment hereunder, and the Executive
acknowledges and agrees upon such termination she forfeits all rights under this
Agreement and any compensation or benefits payable under this Agreement that she
has not received prior to the date of termination, including the 2016 Bonus and
the vesting of her shares of restricted common stock.

13. Termination of Employment due to Death. If the Executive dies during the
Transition Period, her employment shall immediately terminate. The Company’s
obligation to pay the Executive’s Base Salary shall cease as of the date of
Executive’s death, except that (a) any earned but unpaid Base Salary, (b) the
2016 Bonus (either the full amount if her death occurs after December 31, 2016
or the pro-rated amount if her death occurs before such date) shall be paid to
the Executive’s estate as soon as practicable after her death, and (c) any
outstanding shares of restricted common stock shall vest in accordance with the
terms of the applicable Award Agreements.

14. Termination of Employment due to Disability. If, as a result of the
Executive’s incapacity due to physical or mental illness (“Disability”),
Executive shall have been absent from the full-time performance of her duties
with the Company for six (6) consecutive months, and, within 30 days after
written notice is provided to her by the Company, the Executive shall not have
returned to the full-time performance of her duties, the Executive’s employment
under this Agreement may be terminated by the Company due to the Executive’s
Disability. With respect to the period beginning when the Executive is first
absent from the full-time performance of her duties with the Company due to
Disability and ending upon the later of (a) the date she is terminated from
employment in accordance with the foregoing sentence, or (b) the date she begins
receiving long-term disability payments under the Company’s long term disability
plan (“Salary Continuation Period”), the Company shall continue to pay the
Executive her Base Salary at the rate in effect at the commencement of such
period of Disability; provided, however, that in no event shall Executive
receive her Base Salary beyond the Retirement Date. Upon a termination of the
Executive’s employment by reason of Disability, the Company shall pay to the
Executive (i) the 2016 Bonus (either the full amount if her termination by
reason of Disability occurs after December 31, 2016 or the pro-rated amount if
such termination occurs before such date) with such 2016 Bonus paid to the
Executive at the same time and in the same manner as the 2016 Bonus would have
been paid had the Executive not been terminated by reason of Disability,
(ii) any outstanding shares of restricted common stock shall vest in accordance
with the terms of the applicable Award Agreements, and (iii) the Company shall
reimburse the Executive for the amount of premiums paid by the Executive to
continue coverage for the Executive and her eligible dependents under the
Company’s health plan during the period that the Executive and her eligible
dependents are eligible to participate in the Company’s health plan under the
terms of the plan and the insurance policy that insures the plan’s benefits, not
to exceed the Retirement Date. If the Executive and her eligible dependents are
unable to continue participation in the Company’s health plan until the
Retirement Date, the Company shall reimburse the Executive for the amount of
premiums paid by the Executive to continue coverage for the Executive and her
eligible dependents under COBRA or any similar State law for the period from the
date of termination by reason of Disability up to and including the Retirement
Date. The obligations of the Company to make any payments to Executive required
under this Section 14 (except for the Base Salary payments) shall be conditioned
on the execution and delivery by the Company and the Executive of, and the
effectiveness of, the Release Agreement.

15. Non-Solicitation. The Executive agrees that during her employment with the
Company and for a period of one (1) year following the termination of her
employment for any reason, she shall not, without the Company’s prior written
consent, directly or indirectly, solicit or encourage to leave the employment or
other service of the Company, or its subsidiaries, any current employee or
independent contractor thereof. Moreover, for the same time period, the
Executive shall not, whether for her own

 

7



--------------------------------------------------------------------------------

account or the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s relationships with any
other person or entity who is a shareholder, director, officer, or investor of
the Company.

16. Nondisparagement. The Executive agrees that she will not say, publish or do
anything that casts the Company, its subsidiaries or the Released Parties in an
unfavorable light, or disparage or injure the goodwill, business reputation or
relationship of the Company, its subsidiaries or the Released Parties with
existing or potential creditors, counterparties, bankers, analysts, investors,
employees or the financial community in general, or the goodwill or business
reputation of the Released Parties.

17. Agreement Not-to-Compete. The Executive agrees that during her employment
with the Company and for a period of two (2) years following the termination of
her employment for any reason, the Executive shall not have a financial interest
in, direct business to, cause business to be done on behalf of, or serve as a
principal, stockholder, member, partner, director, officer, agent, employee,
contractor, or consultant for any business primarily engaged in acquiring and
holding Agency-RMBS (as defined in the Company’s filings with the Securities and
Exchange Commission) or similar financial assets (“Prohibited Business”), unless
the Company provides prior written consent. Notwithstanding the foregoing, this
provision (a) will not apply to the Executive’s service as a director for
Reverse Mortgage Investment Trust Inc. and (b) shall only prohibit the Executive
from performing services in a consulting, executive, sales or technical capacity
for, or serving as a principal, stockholder, member, partner, director or
officer of, a Prohibited Business. Notwithstanding anything in this section to
the contrary, nothing in this provision shall prevent the Executive’s purchase
or ownership of not more than 3% of the securities of any class of any public
corporation, whether or not such corporation is engaged in a Prohibited
Business. It is further expressly agreed that the Company will or would suffer
irreparable injury in violation of this Section 15 and that the Company would by
reason of such competition be entitled to seek injunctive relief in a court of
appropriate jurisdiction, and the Executive further consents and stipulates to
the entry of such injunctive relief, without posting of a bond, in such a court
prohibiting the Executive from competing with the Company or any subsidiary or
affiliate of the Company, in the Business set forth above, in violation of this
Agreement.

18. Access to Confidential Information and Non-Disclosure Agreement. The
Executive will be provided with and will have access to certain Confidential
Information (as defined in the Employment Agreement) during her employment with
the Company. The Executive further agrees that Executive will not, except as the
Company may otherwise consent or direct in writing or as may otherwise be
required by law or legal process, reveal or disclose, sell, use, lecture upon,
publish or otherwise disclose to any third party any Confidential Information,
or authorize anyone else to do these things at any time either during or
subsequent to his employment with the Company. This Section shall continue in
full force and effect after the Retirement Date or the termination of the
Executive’s employment for any reason. The Executive’s obligations under this
Section 16 of this Agreement with respect to any specific Confidential
Information shall cease when that specific portion of the Confidential
Information becomes publicly known, other than as a result of disclosure by the
Executive or any representatives of the Executive in violation of this
Agreement, in its entirety and without combining portions of such information
obtained separately. It is understood that such Confidential Information
includes matters that the Executive conceives or develops, as well as matters
the Executive learns from other employees of the Company during the term of her
employment. The Executive agrees that she will immediately notify the Company if
he receives a subpoena, order from a court or administrative agency or other
legal process that seeks to require disclosure of Confidential Information. The
nondisclosure obligation set forth in this Section 16 is in addition to any
fiduciary duties of the Executive to maintain the confidentiality of the
Confidential Information and, to the extent not otherwise provided herein, the
trade secrets of the Company.

 

8



--------------------------------------------------------------------------------

19. Work Product. The Executive acknowledges that all ideas, discoveries,
programs, systems, methods, techniques, formulas, concepts, works of authorship,
interfaces, protocols, databases, creations, artwork, articles, programming,
processes, designs, inventions or improvements thereof, whether or not capable
of being protected by patent, copyright, trade secret or other intellectual
property right (the “Work Product”), conceived by the Executive while employed
by, serving as an officer of, or consulting with the Company, or any Affiliate,
whether formally or informally, compensated or uncompensated, or whether during
regular working hours, or while the Executive is an officer or director of the
Company, provided such Work Product is related in some manner to the business
(present and/or contemplated) of the Company, or any Affiliate, shall be owned
and belong exclusively to the Company, or any Affiliate, as the case may be, and
that the Executive shall have no personal interest in or right to use the Work
Product. The Executive shall, unless the Executive otherwise agrees in writing,
and without additional compensation: (a) promptly disclose to the Company all
Work Product, and business opportunities related to the present and/or
contemplated business of the Company, or any Affiliate (“Business
Opportunities”); (b) assign to the Company, and comply with all reasonable
instructions of the Company regarding assigning, upon request, the entire rights
to all Work Product and Business Opportunities; (c) give an affidavit and live
testimony (as may be necessary or desirable in the sole and absolute discretion
of the Company) in support of his inventorship or creation in any appropriate
case; and (d) execute such other documents and take such other action as may be
required to protect the rights of the Company in any such Work Product and
Business Opportunities, including without limitation, such patent, trademark and
copyright applications, as may be necessary or desirable in the sole and
absolute discretion of the Company to obtain, maintain, protect or vest in the
Company the entire right, title and interest in and to the Work Product and
Business Opportunities. The Executive agrees that all Work Product, all
derivatives thereof, and the Executive’s contributions thereto shall be
considered “works made for hire” as contemplated in the U.S. Copyright Act, and
shall automatically be owned by the Company. If any portion of the Work Product
is not ruled to be a “work made for hire,” the Executive hereby assigns and
transfers to the Company, or its successors and assigns, absolutely and forever
all right, title and interest in and to such Work Product, including, without
limitation, the right to use same in any and all versions of the Work Product
and in any other works in any media published or licensed by the Company and the
right to recover for past or future infringements thereof. This provision shall
not apply to Work Product for which no equipment, supplies, facility or
Confidential Information was used and which was developed entirely on the
Executive’s own time, and (a) which does not relate to the business of the
Company, or (b) which does not result from any work performed by Executive for
the Company.

20. Conflicts of Interest. The Executive agrees that prior to the Retirement
Date or an earlier termination of employment, the Executive will not, without
the Company’s prior written consent, engage, either directly or indirectly, in
any activity which might reasonably be expected to adversely affect the Company
(a “Conflict of Interest”) including, but not limited to, (a) ownership of a
material interest in any entity with which the Company does business; or
(b) being engaged in any other business activity pursued for gain, profit or
other pecuniary advantage if such activity interferes with the Executive’s
duties and responsibilities as an employee of the Company, or as an officer of
the Company. The foregoing limitations shall not be construed as prohibiting the
Executive from making personal investments in such form or manner as will
neither require the Executive’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor violate the
terms of this Agreement. The Executive also agrees that she will not accept any
payment, service, loan, gift, trip, entertainment or other favor valued in
excess of One Hundred Dollars ($100.00) from an entity with which the Company
does business and that the Executive will promptly inform an officer of the
Company as to each offer received by the Executive to engage in any such
activity. The Executive further agrees to disclose to the Company any other
facts of which the Executive becomes aware which might reasonably be expected to
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.

 

9



--------------------------------------------------------------------------------

21. Covenant to Cooperate in Legal Proceedings. The Executive agrees to
reasonably cooperate in good faith with and provide reasonable assistance to the
Company, upon its reasonable request, with respect to the defense or prosecution
of any litigation, investigation or other legal proceeding involving the
Company.

22. Indemnification; Directors and Officers Insurance. The Company shall
indemnify and hold the Executive harmless to the maximum extent permitted by
Section 2-418 of the Maryland General Corporations Law or its successor statute.
From the date hereof, and for six (6) years following the Resignation Date, the
Company (or any successor thereto) shall provide the Executive with
comprehensive coverage under the Company’s officers and directors insurance
policy (or policies) on substantially the same terms and levels that it provides
to its senior executive officers, at the Company’s sole cost.

23. Property Return. The Executive hereby represents and agrees that all files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or its affiliates, whether prepared by the Executive or otherwise
coming into her possession in the course of her employment with the Company, are
the exclusive property of the Company, and will be returned to the Company and
not retained by the Executive (including, without limitations, any copies
thereof) upon the termination of her employment for any reason or upon the
request of the Company, whichever occurs first. If after either of these dates
Executive discovers that any such property remains in her possession, she will
promptly return it upon discovery.

24. No Admission. The Executive agrees that this Agreement shall not be
construed as an admission by the Company or any of the Released Parties of a
violation of any federal, state, or local statute, regulation, judicial
doctrine, or any other law, or a violation of any right, or breach of any duty,
obligation, or contract of Executive or any other person.

25. No Representations. Each Party represents that it has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
Party has relied upon any representations or statements made by the other Party
which are not specifically set forth in this Agreement.

26. Severability. The Parties understand and agree that every Section, and each
subpart, sub-section or provision therein, of this Agreement is separable,
severable and divisible from the rest of this Agreement. If any Section,
subpart, sub-section or provision herein is ruled invalid, illegal,
unenforceable or void by any arbitrator, regulatory agency or court of competent
jurisdiction, the Parties understand and agree that the remainder of this
Agreement shall continue to be enforceable to the fullest extent permitted by
law.

27. No Waiver. The Parties acknowledge and agree that the failure to enforce at
any time any of the provisions of this Agreement or to require at any time
performance by any party of any of the provisions hereto shall in no way be
construed as a waiver of such provision or affect the validity of this Agreement
or any part thereof, or the right of each party thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

28. Assignability. This Agreement is not assignable by the Executive but is
assignable by the Company. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns. The Company agrees to
cause its successors and assigns to assume the Company’s liabilities and
obligations set forth in this Agreement.

 

10



--------------------------------------------------------------------------------

29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts without giving
effect to any choice of law or conflict of law provisions or rules that would
cause the application of the laws of any jurisdiction other than the
Commonwealth of Massachusetts.

30. Entire Agreement. Other than the Employment Agreement, this Agreement
constitutes the entire agreement between the parties regarding the termination
of the Executive’s employment with the Company. It fully supersedes any and all
prior oral or written representations, communications or agreements between the
parties pertaining to its subject matter. The Parties acknowledge that no
written or oral representations inconsistent with or additional to the terms and
conditions of this Agreement have been made or reached. Except as provided
herein, the parties further agree that no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless made in
writing, specifically referring to this Agreement, and signed by the Executive
and the Company.

31. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

32. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties, with
the full intent of releasing all claims. Each of the Parties acknowledges and
agrees that (a) the Party has read this Agreement; (b) the Party has obtained
legal counsel in the preparation, negotiation, and execution of this Agreement
by legal counsel of such Party’s own choice or that such Party has voluntarily
declined to seek such counsel; (c) the Party understands the terms and
consequences of this Agreement and of the releases it contains; and (d) the
Party is fully aware of the legal and binding effect of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written below.

 

CYS INVESTMENTS, INC. By:  

/s/ Kevin E. Grant

  Kevin E. Grant, Chief Executive Officer Date:   February 10, 2016

/s/ Frances R. Spark

Frances R. Spark Date:   February 10, 2016

Signature page to Executive Retirement Agreement by and between

CYS Investments, Inc. and Frances R. Spark



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL WAIVER AND RELEASE OF CLAIMS

This General Waiver and Release of Claims (this “Agreement”) is given by Frances
R. Spark, an individual (the “Employee”), and dated as of February 28, 2017. All
terms capitalized herein and not otherwise defined shall have the meanings
ascribed to them in the Retirement Agreement (as defined below).

WHEREAS, the Employee and CYS Investments, Inc. (the “Company”) are parties to
that certain Executive Retirement Agreement, effective as of February 18, 2016
(the “Retirement Agreement”); and

WHEREAS, the Employee’s employment with the Company ended effective February 28,
2017 (the “Retirement Date”); and

WHEREAS, the Retirement Agreement provides for the Company to cause the
Restricted Stock Vesting described in Section 9 of the Retirement Agreement in
exchange for Employee’s execution, and non-revocation, of this Agreement; and

WHEREAS, the Restricted Stock Vesting described in Section 9 of the Retirement
Agreement constitutes additional compensation that Employee is not entitled to
receive unless Employee executes and does not revoke this Agreement.

NOW THEREFORE, in consideration of the Company causing the Restricted Stock
Vesting in accordance with, and subject to the terms of, the Retirement
Agreement, and the other good and valuable consideration provided by the Company
in the Retirement Agreement, the sufficiency of which is agreed and acknowledged
by the Employee, the Employee agrees as follows:

1. The Employee’s Covenants and Acknowledgements. In exchange for the Company
causing the Restricted Stock Vesting, the Employee covenants and agrees as
follows:

a. Release and Waiver by the Employee. The Employee, for herself, her agents,
personal representatives, heirs and assigns, hereby unconditionally releases and
forever discharges the Company and any and all of its affiliated entities and
subsidiaries, as well as their respective current and former officers,
directors, partners, owners, employees, agents, representatives, financial
advisors, predecessors and successors, whether in their individual or
representative capacities (collectively “Released Parties”), from any and all
liability of every kind and nature whatsoever that Employee or anyone on her
behalf or for her benefit has or might claim to have against the Released
Parties for any and all injuries, harm, damages (actual and punitive),
penalties, costs, losses, expenses, attorneys’ fees, and liabilities or other
detriment, if any, whatsoever and whenever incurred or suffered by Employee
arising out of, relating to, or in connection with any transaction or occurrence
which transpired on or before the date Employee executes this Agreement,
including but not limited to claims related to the Employee’s employment with
the Company and the retirement of that employment. This release includes a
knowing and voluntary waiver of rights under the Age Discrimination in
Employment Act, as amended (“ADEA”), and rights and claims under the Employment
Agreement, including the termination of the Employment Agreement. The Employee
acknowledges and represents to the Company that neither she, nor any counsel
representing the Employee has filed any charges, complaints, actions, or
lawsuits, or commenced any proceedings against the Company or its affiliates, in
any court or before any governmental agency. Notwithstanding anything herein to



--------------------------------------------------------------------------------

the contrary, this Agreement shall not impact or release any rights that the
Employee may have, under the bylaws of the Company, indemnification agreements,
applicable insurance policies of the Company, including but not limited to the
Company’s existing director and officer liability insurance policy, and/or under
applicable law, to indemnification with respect to liabilities, costs, losses
and claims arising from or related to the Employee’s service as an officer,
director or employee of the Company, any parent, subsidiary or affiliate of the
Company, or any of the Released Parties or any rights Executive has under the
terms of any Company employee benefit plans (as defined in Section 3(3) of
Employee Income Security Act of 1974, as amended). However, by signing this
Agreement, the Employee represents and warrants that she has no such
indemnification claim.

b. Acknowledgment of Waiver of Claims under ADEA. The Employee understands and
acknowledges that she is waiving and releasing any rights she may have under the
ADEA, and that this waiver and release is knowing and voluntary. The Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date she signs this Agreement.
The Employee understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which the Employee was
already entitled. The Employee further understands and acknowledges that she has
been advised by this writing that: (i) she should consult with an attorney prior
to executing this Agreement; (ii) she has twenty-one (21) days within which to
consider this Agreement; (iii) she has seven (7) days following her execution of
this Agreement to revoke this Agreement (the “Revocation Period”) by delivering
written notification during the Revocation Period to the Designated Officers;
and (iv) this Agreement shall not be effective until after the Revocation Period
has expired (the “Effective Date”). In the event the Employee chooses to sign
this Agreement in less than the 21-day consideration period identified above,
the Employee hereby acknowledges that she has freely and voluntarily chosen to
waive the time period allotted for considering this Agreement. Moreover, should
the Employee exercise her right to revoke this Agreement before expiration of
the Revocation Period, the entire Agreement shall become null and void; neither
she, nor the Company, will have any rights or obligations under it; and the
Company will not have any obligations to cause the Restricted Stock Vesting
under the Retirement Agreement.

c. Covenant Not to Sue and Indemnification. The Employee hereby specifically
covenants and agrees that the Employee will not initiate, or cause to be
initiated, any action or cause of action against the Company or any of the other
Released Parties in the future asserting any claim covered by this Agreement.
The Employee further agrees to indemnify the Company and all other Released
Parties for any of the Company’s or other Released Parties’ legal fees, costs,
and expenses associated therewith, on account of the Employee bringing or
allowing to be brought on the Employee’s behalf any legal action based directly
or indirectly upon the claims covered by this Agreement. In addition, the
Employee agrees not to voluntarily aid, assist or cooperate with any claimant or
plaintiff or their attorneys or agents in any claim or lawsuit commenced against
the Released Parties.

d. EEOC/MCAD Charges. This General Waiver and Release of Claims prohibits the
Employee from filing a lawsuit concerning claims covered by this Agreement, but
does not prohibit the Employee from lodging a complaint with or participating in
a proceeding before the Equal Employment Opportunity Commission (the “EEOC”) or
the Massachusetts Commission Against Discrimination (the “MCAD”) in connection
with any claim she believes she may have against the Released Parties. However,
by executing this Agreement, the Employee hereby waives the right to recover
damages or injunctive relief in any proceeding that the Employee may bring
before the EEOC, MCAD, or any state human rights commission or in any proceeding
brought by the EEOC, MCAD, or any state human rights commission on the
Employee’s behalf.

 

2



--------------------------------------------------------------------------------

e. Acknowledgement. The Employee acknowledges and agrees that the Restricted
Stock Vesting constitutes fair and adequate consideration for the execution of
this Agreement.

2. No Admission. The Employee agrees that this Agreement shall not be construed
as an admission by the Company or any of the Released Parties of a violation of
any federal, state, or local statute, regulation, judicial doctrine, or any
other law, or a violation of any right, or breach of any duty, obligation, or
contract of the Employee or any other person.

3. Severability. Should any provision of this Agreement other than Section 1
hereto be found unenforceable, the remainder of this Agreement, in its modified
form, shall nonetheless be fully enforceable.

4. Binding Effect. This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof shall be
binding upon, and shall inure to the benefit of, the Employee and the Company
and their respective heirs, executors, administrators, representatives,
officers, directors, shareholders, predecessors, successors, parents,
subsidiaries, affiliated entities, spouses, agents, attorneys, servants,
employees, principals, partners, whether limited or general, and assigns, if
any.

5. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts without giving
effect to any choice of law or conflict of law provisions or rules that would
cause the application of the laws of any jurisdiction other than the
Commonwealth of Massachusetts.

6. Voluntary Execution of this Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties,
with the full intent of releasing all claims. Each of Parties acknowledges and
agrees that (a) the Party has read this Agreement; (b) the Party has obtained
legal counsel in the preparation, negotiation, and execution of this Agreement
by legal counsel of such Party’s own choice or that such Party has voluntarily
declined to seek such counsel; (c) the Party understands the terms and
consequences of this Agreement and of the releases it contains; and (d) the
Party is fully aware of the legal and binding effect of this Agreement.

7. Effect on Retirement Agreement. Nothing in this Agreement supersedes or
amends the terms of the Retirement Agreement. The Retirement Agreement shall
continue in full force and effect according to its terms.

8. Acceptance. To accept, the Employee must sign the Agreement on or after the
Retirement Date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and the Company have executed this General
Waiver and Release of Claims as of the date first written below.

 

CYS INVESTMENTS, INC. By:  

 

  Kevin E. Grant, Chief Executive Officer Date:   February 28, 2017

 

Frances R. Spark Date:   February 28, 2017

Signature page to General Waiver and Release of Claims by and between

CYS Investments, Inc. and Frances R. Spark